Citation Nr: 0508663	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle, to include on a secondary basis.

2.  Entitlement to service connection for arthritis of the 
hips, to include on a secondary basis.

3.  Entitlement to a compensable rating prior to March 8, 
2002, for residuals of a left foot injury with 
osteochondritis dissecans with exostosis. 

4.  Entitlement to a rating in excess of 10 percent on and 
after March 8, 2002, for residuals of a left foot injury with 
osteochondritis dissecans with exostosis. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1969.  His DD Form 214 reflects that he also had four months 
of undated active service prior to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In statements dated in June 2003 and February 2004, the 
veteran claimed that he should be paid retroactively back to 
1975 when his compensable rating for the left foot disorder 
was reduced to a noncompensable (zero percent) rating.  He 
appears to be raising a claim for an earlier effective date.  
The Board refers this issue to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  There is no medical evidence that the veteran has been 
diagnosed with arthritis of the right ankle or the hips.

3.  Prior to March 8, 2002, the veteran's left foot 
disability was not manifested by lost range of motion with 
pain and instability that more nearly approximated a moderate 
degree of overall left foot impairment.

4.  The veteran's left foot disability with osteochondritis 
dissecans and exostosis is manifested by pain and instability 
that more nearly approximates a moderately-severe degree of 
overall left foot impairment.


CONCLUSIONS OF LAW

1.  Claimed arthritis of the right ankle was neither incurred 
in or aggravated during the veteran's active service, and may 
not be presumed to have been incurred therein, nor secondary 
to a service-connected disorder. 38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

2.  Claimed arthritis of the hips was neither incurred in or 
aggravated during the veteran's active service, and may not 
be presumed to have been incurred therein, nor secondary to a 
service-connected disorder. 38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).

3.  The criteria for entitlement to a compensable evaluation 
prior to March 8, 2002, for residuals of a left foot injury 
with osteochondritis dissecans with exostosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2004).

4.  The criteria for entitlement to a 20 percent evaluation, 
and no more, for residuals of a left foot injury with 
osteochondritis dissecans with exostosis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In response to the 
VCAA, VA revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  

In letters dated in April and September 2002, the RO advised 
the veteran what information and evidence was needed to 
substantiate his claims for entitlement to service connection 
for arthritis of the right ankle, to include on a secondary 
basis; for arthritis of the hips, to include on a secondary 
basis; and entitlement to a compensable rating prior to March 
8, 2002, and a rating in excess of 10 percent thereafter, for 
residuals of a left foot injury with osteochondritis 
dissecans with exostosis.  These letters also advised him 
what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from any sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told specifically that it was his responsibility to 
support his claims with appropriate evidence.  Finally, the 
letters cumulatively advised him what information and 
evidence would be obtained by VA, namely, medical records, 
employment records, and records from other Federal agencies.  
A January 2004 statement of the case (SOC) contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159 (2004)), 
notifying the veteran of the information and evidence needed 
to substantiate his claims pertaining to entitlement to 
service connection for arthritis of the hips, to include on a 
secondary basis, and entitlement to a compensable rating 
prior to March 8, 2002, and a rating in excess of 10 percent 
thereafter, for residuals of a left foot injury with 
osteochondritis dissecans with exostosis.  

A June 2004 SOC regarding entitlement to service connection 
for arthritis of the right ankle, to include on a secondary 
basis, also contained the provisions of 38 C.F.R. § 3.159.

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  

When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  He was given ample time 
to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in these matters.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error.  See 38 C.F.R. § 20.1104 (2004).  
In this case, the Board finds that any error in not providing 
a VCAA notice letter to the veteran prior to the initial 
adjudication of his claims is harmless error.  

With respect to VA's duty to assist, the RO asked the veteran 
to identify pertinent health care providers and medical 
records to be sought in support of his claims.  But in none 
of his responses has the veteran identified any medical 
evidence not already in the record, or signed releases, so 
that VA could attempt to obtain evidence on his behalf.  
Moreover, he has neither provided any medical evidence he may 
have in his possession.  The Board is not aware of the 
existence of any other relevant VA or private treatment 
records that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that the May 2002 VA examination report 
findings are adequate for rating purposes.  Therefore, 
further development is not needed in this case because there 
is sufficient evidence to decide the issues. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claims discussed in this decision and that VA 
has satisfied, to the extent possible, the duties to assist 
and notify the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
the Board observes that there is no competent medical 
evidence of record showing that the veteran has been 
diagnosed with arthritis of the right ankle or of the hips.  
See VAOPGCPREC 5-2004.  Finally, the Board observes that, in 
a VA Form 21-4138 dated September 24, 2004, the veteran 
stated that he did not have any current evidence to submit on 
his hips and/or ankles.  Therefore, the Board finds that 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393. 

I.  Factual Background

The veteran's enlistment examination report showed pes 
planus. An August 1989 Medical Board Report reveals that, 
during the Fall of 1968, the veteran sustained a joint injury 
to his left foot while running track in high school. Since 
then he had had persistent and progressive pain in his left 
foot and ankle. Physical examination revealed a small 
exostosis, anterior and inferior to the lateral malleolus. 
There was moderate limitation of motion and tenderness of the 
subtalar joint. X-rays revealed irregularity of the articular 
surface of the medial aspect of the talus and calcific debris 
in the joint space. Surgical treatment was not deemed 
advisable. The remainder of the examination was within normal 
limits. The veteran was recommended for medical discharge for 
preexisting osteochondritis dissecans of the left foot and 
exostosis of the left foot, lateral. 

A March 1970 VA examination report showed exostosis just 
below the left lateral malleolus with tenderness throughout 
the left ankle joint and alleged pain on all motion; however, 
motion was within normal limits.  Some increase in lateral 
instability of the left ankle was noted.  The diagnoses 
included osteochondritis dissecans of the left foot with 
exostoses and history of injury.  In an April 1970 rating 
decision, VA granted service connection for residuals of a 
left foot injury with osteochondritis dissecans with 
exostosis and assigned an initial 10 percent rating, 
effective from October 1, 1969.

At a February 1975 VA examination, the veteran walked with a 
slight limp involving the left ankle.  Extremes of flexion 
and extension produced some discomfort in the left ankle.  
The veteran had complete range of motion with good medial and 
lateral rotation at the ankle, though these also caused some 
pain.  He also had good arterial circulation at the dorsalis 
pedes and posterior tibial arteries.  There was no swelling.  
Skin color was good.  There was some coolness of the foot, 
which the examiner did not believe was of any significance.  
There also was some prominence of the lateral malleolus and 
questionable protrusion of the lateral malleolus at the 
ankle.  X-rays reflect that there might be an "exostosis" 
on the anterior superior talus but this was questionable.  
There was no x-ray evidence of osteochondritis dissecans.  
The diagnosis was residual injury of the left foot with 
osteochondritis dissecans and exostosis.

Based on the above examination, in a March 1975 rating 
decision, the RO reduced the veteran's 10 percent rating for 
his residuals of a left foot injury to noncompensable, 
effective June 1, 1975.  The veteran was notified of that 
decision and his appellate right the next month, but he did 
not file an appeal.  Therefore, that decision became final.

In January 1985, the RO received a claim from the veteran for 
a compensable rating for his residuals of a left foot injury.  
The veteran stated that his foot had begun to bother him 
again and that he would be sending in medical evidence in 
support of his claim.  According to the record, the veteran 
never submitted any medical evidence in support of his 
increased rating claim.  Nevertheless, the RO never developed 
the veteran's claim.  Therefore, the Board finds that the 
veteran's claim for an increased rating for his left foot 
disorder has been pending since January 1985.

In March 2002, the veteran again submitted another claim for 
an increased rating.  He also claimed that he had developed a 
right ankle disorder as a result of his service-connected 
left foot disorder.

At a May 2002 VA examination, the veteran complained of 
constant left foot pain without swelling.  He reported that 
he had been prescribed hydrocodone/APAP 5/100, Neurontin, and 
Vioxx to relieve his foot pain.  The physical examination 
revealed no left ankle swelling.  The range of motion was 
full, but the full passive range of motion was painful.  
Palpation about the ankle showed some tenderness about the 
exostosis, which measured approximately one centimeter just 
above the left lateral malleolus.  There was tenderness about 
this area, as well as some slight tenderness in the joint 
line.  The right ankle had no deformity with full range of 
motion and no tenderness.  There was no tenderness to the 
calcaneus or plantar surface.  The diagnosis was history of a 
left foot injury with osteochondritis dissecans with 
exostosis of the left foot.

In an August 2002 rating decision, the RO assigned a 10 
percent rating for the left foot disability effective March 
8, 2002, the date the RO received the veteran's recent 
statement requesting a compensable rating.

In a September 2002 notice of disagreement with the August 
2002 decision, the veteran claimed that he had arthritis in 
his hips due to his service-connected left foot disability.

In a December 2002 rating decision, the RO denied the 
veteran's claim for service connection for arthritis of the 
hips, including on a secondary basis, and confirmed the 10 
percent rating for his left foot disability.
  
In a January 2004 decision, the RO denied the veteran's claim 
for service connection for arthritis of the right ankle, 
including on a secondary basis.

The same month, the RO issued an SOC listing the issues of 
entitlement to a rating in excess of 10 percent for residuals 
of a left foot disorder with left osteochondritis dissecans 
and exostosis; service connection for arthritis of the hips, 
to include on a secondary basis; and entitlement to a 
compensable evaluation for the residuals of a left foot 
injury with osteochondritis dissecans with exostosis prior to 
March 8, 2002.

In June 2004, the RO issued an SOC listing the issue of 
entitlement to service connection for arthritis of the right 
ankle, on a secondary basis. 

II.  Service Connection

The appellant claims that service connection is warranted for 
arthritis of the right ankle and his hips.  The veteran 
asserts that he developed right ankle arthritis either during 
service or due to his service-connected left foot disorder on 
a secondary basis and that he has arthritis of the hips due 
to his service-connected left foot disorder.  

In general, applicable laws and regulations note that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection is warranted for a disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability. In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability that would exist without 
such aggravation. 38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439, 448-49 (1995).

The appellant's service medical records are negative for 
complaints of, or treatment for, arthritis of the right ankle 
or the hips.  

Relevant post-service medical evidence includes an April 1970 
VA examination report, which is negative for complaints or 
findings of a right ankle disorder or hip disorder.  There is 
no post-service x-ray evidence of arthritis of either the 
right ankle or of the hips.  

At a May 2002 VA examination report, the veteran did not 
complain of a right ankle or hip disorder and there are no 
findings of a right ankle or bilateral hip disorder.  The 
examiner noted that there was no deformity of the right 
ankle, adding that the right ankle had full range of motion 
with no tenderness.  X-rays of the right ankle and the hips 
were not performed.  

The Board finds that service connection for arthritis of the 
right ankle and of the hips is not warranted on a direct 
basis or a presumptive basis.  There is no record of in-
service treatment for, or diagnosis of, a disorder of the 
right ankle or the hips, to include arthritis.  There is also 
no evidence of treatment, manifestation, or diagnosis of 
arthritis of the right ankle or the hips within one year of 
discharge from active duty.  There are no post-service 
reports of treatment for the veteran's right ankle or the 
hips.  There has not been a continuity of symptomatology, and 
this weighs heavily against the claim for service connection 
for arthritis of the right ankle or the hips due to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board likewise finds that service connection is not 
warranted on a secondary basis because there is no diagnosis 
of arthritis of the right ankle or the hips, confirmed by x-
rays.  Without competent medical evidence of a current 
disorder, service connection cannot be granted for arthritis 
of the right ankle or the hips on a direct basis, presumptive 
basis, or a secondary basis; thus, the veteran's service-
connection claims must be denied.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).

In summary, the only evidence the veteran has submitted that 
supports his service-connection claims is his own statements 
and those of his representative.  They, as laypersons are 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a layperson's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge")).  
In this case, the Board has determined that the medical 
evidence is more probative of the issue, and that it 
outweighs the lay statements.  

The weight of the credible evidence shows that the veteran 
does not currently have arthritis of the right ankle or the 
hips or that any alleged arthritis of the right ankle or the 
hips was incurred in service or aggravated by his service 
connected left foot disorder.  As the preponderance of the 
evidence is against his claims, the "benefit-of-the-doubt" 
rule is not applicable, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased Ratings

As noted above, the veteran's claim for an increased rating 
for his left foot disorder has been pending since January 
1985.  The appellant contends, in essence, that his service-
connected left foot disability is more severe than the 
assigned disability ratings suggest.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where the particular disability is not listed in the rating 
schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2004); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. 4.14 (2004).

The veteran's statements describing the symptoms of a 
disability are considered to be competent evidence.  
Espiritu, 2 Vet. App. 492.  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria. 

The RO has evaluated the veteran's left foot disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides 
rating criteria for impairment due to foot injuries.  A 
maximum 30 percent rating is provided for a severe foot 
injury; while a moderately severe foot injury warrants a 20 
percent rating; and a moderate foot injury garners a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).

The veteran's left foot disability is rated as noncompensable 
prior to March 8, 2002, and as 10 percent disabling 
thereafter under Diagnostic Code 5284.  

A. Prior to March 8, 2002

The Board finds that a compensable rating prior to March 8, 
2002, is not warranted because there is no medical evidence 
of record dated between February 1975 and May 2002.  
Although, the RO informed the veteran of the type of evidence 
necessary to establish a higher rating, the veteran has not 
submitted or identified any specific medical evidence dated 
between 1984 and 2002 regarding his left foot disorder.  The 
veteran has been informed of the importance of medical 
evidence to support his claim.  The Board reminds the veteran 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Without medical evidence dated between 1984 and 
2002 regarding his left foot disorder, the Board cannot find 
that a compensable rating is warranted prior to March 8, 
2002.  

B. After March 7, 2002

The Board has considered the propriety of a higher rating and 
finds that the veteran's service-connected left foot 
disability picture more nearly approximates the criteria for 
a 20 percent rating under Diagnostic Code 5284 based on a 
moderately severe foot injury.  In this regard, the appellant 
reports constant left foot pain, which varies in severity 
depending on use.  The May 2002 VA examination report 
findings indicate signs of painful motion, instability, and 
tenderness.  He has been prescribed medication to relieve his 
left foot pain.  With consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board finds that the evidence more nearly 
approximates the criteria for moderately severe impairment 
under Diagnostic Code 5284.  Therefore, a 20 percent rating 
for the left foot disorder is warranted.  See also DeLuca v. 
Brown, 8 Vet. App. at 204-07.  

To warrant a 30 percent rating under Diagnostic Code 5284, 
the veteran would have to demonstrate overall impairment that 
is severe.  None of the competent medical evidence of record 
describes the veteran's individual symptoms or overall 
disability level as severe.  Here the Board emphasizes that 
the VA May 2002 examination report clearly reveals that the 
veteran's had full range of motion of his left ankle, but 
passive motion was painful and there was some tenderness.  
There was no swelling.  Thus, the competent medical evidence 
does not show that the veteran's left foot disability more 
nearly results in a severe degree of impairment.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  

In sum, the current residuals of in-service injury to the 
left foot include pain causing interference with activities 
such as walking.  Such findings more nearly approximate a 
moderately severe impairment.  The Board finds that a rating 
in excess of 20 percent is not warranted because the evidence 
of record does not more nearly approximate severe impairment 
as required by Diagnostic Code 5284.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
veteran's left foot disability as the criteria for severe 
disability have not been met. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Additionally, the Board finds that the record does not 
reflect such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of a 
higher rating for the veteran's left foot disability on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  
There is no showing that his service-connected disability 
alone has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the application of the regular 
schedular standards.  The Board acknowledges the veteran's 
contention that he no longer works in large part because of 
ankle pain.  But it appears that the veteran's nonservice-
connected medical problems contribute to making him 
unemployable at this time.  In light of the above and the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for 
accomplishment of the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for arthritis of the right ankle, to 
include on a presumptive and secondary basis, is denied.

Service connection for arthritis of the hips, to include on a 
presumptive and secondary basis, is denied.

A compensable evaluation for residuals of a left foot injury, 
with osteochondritis dissecans with exostosis, prior to March 
8, 2002, is denied.

An evaluation of 20 percent for residuals of a left foot 
injury, with osteochondritis dissecans with exostosis, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


